Order, Family Court, Bronx County (David Gilman, J.H.O.), entered on or about August 7, 2012, which, after a fact-finding hearing, dismissed the petitions for orders of protection against respondents, unanimously affirmed, without costs.
Petitioner failed to establish by a preponderance of the evidence that respondents, her mother and her uncle, committed acts that would constitute harassment in the second degree, menacing in the third degree, or disorderly conduct (Penal Law §§ 240.26 [2]; 120.15, 240.20; Family Ct Act § 832). The evidence indicates that the parties had a single altercation at the entranceway to their apartment when petitioner returned in the late evening with an unknown man. During the incident, petitioner’s uncle picked up a knife in the kitchen and told petitioner she could not come in with the man, while petitioner’s mother blocked the door. The incident ended with the arrest of petitioner. Petitioner’s testimony, which was not credited by the court, was in any event insufficient to establish any of the alleged offenses (see Matter of Rafael F. v Pedro Pablo N., 106 AD3d 635 [1st Dept 2013]). Concur — Friedman, J.P., Sweeny, DeGrasse, Richter and Feinman, JJ.